Citation Nr: 0717920	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  06-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1950 to October 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.  In May 2007, the veteran 
testified via video conference from the RO before the 
undersigned.


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for bilateral hearing loss, 
rated as 80 percent disabling; frostbite of the left foot, 
rated as 30 percent disabling; frostbite of the right foot, 
rated as 30 percent disabling; and tinnitus, rated as 10 
percent disabling.  The combined rating is 90 percent.

The veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran is unemployed and has been for years, since 1996.  
He has a high school education.  He has significant 
nonservice-connected disabilities in addition to his service-
connected disabilities, as he has severe coronary artery 
disease, history of a myocardial infarction, history of a 
stroke, and respiratory disability.

The veteran contends that his service-connected disabilities 
render him unemployable, regardless of his nonservice-
connected disabilities.

In July 2004, the veteran was afforded VA examinations.  A 
cold injury examination revealed that the veteran had chronic 
foot pain which resembled causalgia or reflex sympathetic 
dystrophy, daily aching to the distal toes and heels with the 
right foot being worse than the left foot.  Daily pain was 5 
out of 10 on a scale of zero to 10 with 10 being worst.  It 
was noted that the veteran also had chronic fungal infections 
of the toenails which occurred shortly after a cold insult.  
The veteran had erythema of the plantar surfaces of the feet 
and toes.  The veteran reported that his feet always felt 
cold and he had continuous aching.  The feet were cool to the 
touch on examination.  There was no hair growth below the 
knees.  There was 1+ pitting edema of the pretibial regions 
bilaterally.  There was total dystrophic onychomycosis of all 
the toenails.  Deep tendon reflexes were intact.  The veteran 
was not able to feel 10 gm fiber to plantar surface of the 
right foot and toes.  In the left, the veteran was unable to 
feel fiber to 1-3 toes and medial sole and complete heel of 
foot.  Peripheral pulses were +3 to radial, posterior 
tibialis and dorsalis pedis.  There was no evidence of 
Raynaud's.  X-rays revealed slight degenerative changes of 
the first metatarsophalangeal joint of the right foot.  The 
diagnosis was peripheral neuropathy and onychomycosis of the 
bilateral feet which was at least as likely as not related to 
cold injury.  

The veteran was afforded a VA audiology examination.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
75
85
105+
LEFT
20
25
70
95
105+

The average on the right was 72.5+ and on the left was 
73.75+.  Speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and of 60 percent in 
the left ear.  It was indicated that the hearing loss was 
service-related.  

In November 2004, the current claim for TDIU was received.  
On that form, the veteran reported that his feet caused him 
to suffer constant pain when walking or standing for any 
length of time.  He would have to sit down and raise his 
feet.  His tinnitus was near constant.  His hearing loss had 
worsened.  

Thereafter, private medical records were received from St. 
John's Medical Center which included treatment for neuropathy 
of the feet.  

In June 2005, the veteran was afforded a VA general medical 
examination.  At that time, the veteran reported that he had 
constant pain which was moderate to severe in his feet, 
becoming severe with 30-35 minutes of walking.  There was 
numbness over all plantar surfaces of the feet.  The examiner 
noted that his response to treatment had been fair.  The 
veteran reported that he used a cane once to twice a week.  
The veteran exhibited sensory loss in his feet.  He had 
absent vibration with 10 gm fiber and sharp sensation to 
plantar forefoot and toes, bilaterally.   X-rays revealed 
calcaneal spurs and degenerative changes of the first 
metatarsophalangeal joint.  The diagnosis was cold injury of 
the feet with degeneration of the right foot.  The examiner 
noted that with regard to employability, the veteran had 
decreased mobility and pain.  He had employment limits of no 
standing for more than 30 minutes without rest and no 
carrying over 30 pounds.  

In May 2005, the veteran was afforded a VA audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
75
85
105+
LEFT
25
30
75
95
105+

The average on the right was 72.5+ and on the left was 
76.25+.  Speech audiometry revealed speech recognition 
ability of 48 percent in the right ear and of 48 percent in 
the left ear.  The veteran also had constant tinnitus.  It 
was the examiner's opinion that the veteran's hearing loss 
would not impact his ability to obtain or retain employment.  

The Board notes that VA treatment records dated in 2004-2005 
support the findings on the VA foot examination.  The veteran 
was seen for diminished sensation and neuropathy of the lower 
extremities as well as toenail fungus.  

Subsequent private medical records reflect treatment for 
severe coronary artery disease for which the veteran 
underwent bypass surgery.  The veteran also had left lower 
lobe atelectasis and testing revealed atypical keratinizing 
squamous cells which were suspicious for carcinoma.  

In a February 2006 statement, the veteran's physician, 
D.K.S., M.D., stated that the veteran had continued to suffer 
pain and debilitation from his frostbite injuries suffered 
during the Korean War.  This disability alone caused 
permanent disability for him.  In addition, he had 
significant hearing loss in both ears.  Recently, he 
sustained a myocardial infarction for which he was 
recovering.  For those reasons, he was unable to be gainfully 
employed in any occupation.  

In May 2007, the veteran testified at a personal hearing.  At 
that time, he reported that he had employment experience as a 
barber, a meat inspector, and a cook.  All of these 
employments required him to be on his feet which he was 
unable to do due to his frostbite residuals of the lower 
extremities.  He also said that his hearing caused him to be 
unable to work.  The veteran reported that he had suffered a 
stroke which impaired communication, although it was noted at 
the hearing that the veteran had communicated well.  

The Board recognizes that the veteran's heart and respiratory 
disabilities impair his employability.  Nevertheless, in 
reviewing the severity of his service-connected disabilities, 
the competent medical evidence and the testimony presented at 
the hearing, the Board finds it as likely as not that the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.  
The Board finds the testimony of the veteran to be credible.  
The competent medical evidence shows that the veteran cannot 
be on his feet.  He has constant pain.  He cannot have a 
physically demanding job in the areas where he has industrial 
experience.  The veteran's hearing loss is severe and his 
tinnitus is constant.  The veteran's statement that his 
residuals of cold injury and hearing loss disabilities are 
prohibitive in obtaining employment is supported by the 
medical findings and at the hearing. 

A VA examiner agreed that the veteran had work restrictions 
due to his residuals of frostbite.  Another VA examiner 
opined that the veteran's hearing loss would not affect 
employability.  No VA examiner provided an opinion regarding 
the cumulative affect of the veteran's hearing loss, 
frostbite residuals, and tinnitus, on employability.  The 
private examiner addressed the broader spectrum of the 
veteran's disabilities including service-connected 
disabilities and the veteran's nonservice-connected 
myocardial infarction.  This physician essentially indicated 
that together, they precluded employment.  While VA is 
precluded from considering the impact of nonservice-connected 
disabilities in rendering a decision regarding individual 
unemployability and the Board notes that the private examiner 
considered the veteran's total disability picture, the VA 
examiners did not consider the total disability picture 
presented by all of the veteran's service-connected 
disabilities.  One VA examiner found the veteran's hearing 
loss had no impact on the veteran's employability which, of 
course is inconsistent with the high rating currently 
assigned of 80 percent, and the other VA examiner found the 
veteran's bilateral lower extremity disabilities (each rated 
30 percent disabling) cause some restrictions in prolonged 
standing, carrying, and walking.  The Board emphasizes that 
the percentage ratings contained in the VA Schedule for 
Rating Disabilities represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Essentially, loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Thus, in reviewing the evidence as a whole, the Board that 
the veteran's assertions of being unemployable are 
meritorious and that the evidence is at least in equipoise.  

In sum, the veteran is unemployable based on the nature and 
severity of the service-connected disabilities under 
consideration.  The veteran is to be afforded every 
reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has 
resolved all reasonable doubt in this case in the veteran's 
favor.

Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.


ORDER

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


